Execution Version

SECOND AMENDMENT
This Second Amendment, dated as of April 30, 2015 (this “Amendment”), to the
Credit Agreement, dated as of June 10, 2014 (as amended by the First Amendment,
dated as of November 7, 2014, the “Existing Credit Agreement” and, as amended by
this Amendment and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Emmis Communications
Corporation (the “Parent”), Emmis Operating Company (the “Borrower”), the other
Credit Parties from time to time party thereto, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), and the other parties party thereto.
W I T N E S S E T H:
WHEREAS, the Parent, the Borrower, the Lenders and the Administrative Agent are
parties to the Existing Credit Agreement;  
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended in the manner provided for herein;
WHEREAS, the Administrative Agent, the Required Lenders and the Borrower are
willing to agree to the requested amendments subject to the provisions of this
Amendment;  
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
Section 1.Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Existing Credit Agreement.
Section 2.    Amendment to the Existing Credit Agreement.
(a)    Section 1.01 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date (as defined below) by amending the definition of
Applicable Margin to read as follows:
““Applicable Margin” means (a) with respect to the Revolving Facility, (i) 5.00%
with respect to ABR Loans and (ii) 6.00% with respect to Eurodollar Loans, (b)
with respect to the Term Loan Facility, (i) 5.00% with respect to ABR Loans and
(ii) 6.00% with respect to Eurodollar Loans and (c) with respect to any
Incremental Facility, the amount set forth in the applicable Increased Facility
Activation Notice.”
(b)    Section 1.01 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date by amending clause (n) of the definition of
Consolidated EBITDA to insert the word “First” immediately before the phrase
“Amendment Effective Date” therein.
(c)    Section 1.01 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date by amending clause (vi) of the definition of
Consolidated Excess Cash Flow to delete the words “with respect to the Fiscal
Year ending February 28, 2015 only,”.
(d)    Section 2.10(a) of the Existing Credit Agreement is hereby amended as of
the Amendment Effective Date by amending clause (iii) thereof to read as
follows:

    
        

--------------------------------------------------------------------------------



“(iii) to the Administrative Agent for the account of each applicable Lender, on
the first Business Day of each calendar quarter set forth below (each such date
being called a “Repayment Date”) a principal amount of the Term Loans in an
amount equal to the applicable percentage set forth below for such calendar
quarter of the original principal amount of the Term Loans, with the remaining
balance thereof payable on the Term Maturity Date:
Calendar Quarter Beginning    
Percentage
April 1, 2015
0.25%
July 1, 2015 through January 1, 2016
0.50%
April 1, 2016 and thereafter
1.25%”

(e)    Section 2.11(a) of the Existing Credit Agreement is hereby amended as of
the Amendment Effective Date by amending the third sentence thereof to read as
follows:
“All prepayments of Term Loans from the proceeds of a concurrent incurrence of
Indebtedness by the Borrower effected (i) on or prior to April 30, 2016 shall be
accompanied by a fee payable to the Term Lenders in an amount equal to 2.00% of
the aggregate principal amount of the Term Loans so prepaid and (ii) after April
30, 2016 but on or prior to April 30, 2017 shall be accompanied by a fee payable
to the Term Lenders in an amount equal to 1.00% of the aggregate principal
amount of the Term Loans so prepaid.”
(f)    Section 2.17(j) of the Existing Credit Agreement is hereby amended by
inserting the word “First” immediately before the phrase “Amendment Effective
Date” therein.
(g)    Section 6.17(b) of the Existing Credit Agreement is hereby amended as of
the Amendment Effective Date to read as follows:
“(b) The Borrower will not permit the Total Leverage Ratio as of the last day of
any Fiscal Quarter set forth below to be more than the applicable ratio set
forth below for such Fiscal Quarter:

        
        

--------------------------------------------------------------------------------



Fiscal Quarter Ending   
Ratio
May 31, 2014 through November 30, 2014
5.25:1.00
February 28, 2015
6.00:1.00
May 31, 2015 through February 29, 2016
6.75:1.00
May 31, 2016
6.50:1.00
August 31, 2016
6.25:1.00
November 30, 2016
6.00:1.00
February 28, 2017
5.75:1.00
May 31, 2017 and thereafter
4.00:1.00”

        
Section 3.    Representations and Warranties.
(a)    The representations and warranties of the Credit Parties and their
Subsidiaries set forth in the Credit Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of the Amendment
Effective Date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date is true and correct
in all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).
(b)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
Section 4.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective upon the date on which the following conditions precedent have
been satisfied or waived (such date, the “Amendment Effective Date”):
(a)    The Administrative Agent shall have received counterparts to this
Amendment duly executed by the Parent, the Borrower and the Required Lenders.
(b)    The Administrative Agent shall have received all fees and expenses for
which invoices have been presented at least one Business Day prior to the
Amendment Effective Date (including the reasonable fees and expenses of legal
counsel), in each case, required to be paid pursuant to the Loan Documents.
Section 5.    Fees. The Borrower agrees to pay or cause to be paid to the
Administrative Agent for the account of each Lender (each, a “Consenting
Lender”) that has executed and delivered a counterpart to this Amendment to the
Administrative Agent pursuant to the instructions provided by the Administrative
Agent prior to 5:00 p.m., New York City time, on April 29, 2015 (the “Consent
Deadline”), a consent fee in an amount equal to 0.50% of such Consenting
Lender’s Term Loan and Revolving

        
        

--------------------------------------------------------------------------------



Commitment as of the Consent Deadline, payable on, and subject to the occurrence
of, the Amendment Effective Date.
Section 6.    Continuing Effect; No Other Amendments or Consents. Except as
expressly provided herein, all of the terms and provisions of the Existing
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Existing
Credit Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Existing Credit Agreement or the same subsection for any other
date or time period.
Section 7.    Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in accordance with Section 9.03 of the Existing
Credit Agreement.
Section 8.    Successors and Assigns. This Amendment shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.
Section 10.    Interpretation. This Amendment is a Loan Document for the
purposes of the Credit Agreement.
Section 11.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature pages follow.]

        
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
 
EMMIS OPERATING COMPANY,
 
as the Borrower
 
 
 
 
 
By:
/s/ Ryan A. Hornaday
 
 
Name:
Ryan A. Hornaday
 
 
Title:
Senior Vice President - Finance,
 
 
 
Treasurer
 
 
 
 
 
 
 
 
 
EMMIS COMMUNICATIONS CORPORATION,
 
as the Parent
 
 
 
 
 
By:
/s/ Ryan A. Hornaday
 
 
Name:
Ryan A. Hornaday
 
 
Title:
Senior Vice President - Finance,
 
 
 
Treasurer




[Signature Page to Second Amendment]
        

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent and a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ R. Douglas Allen
 
 
Name:
R. Douglas Allen
 
 
Title:
Executive Director






[Signature Page to Second Amendment]
        